Title: To George Washington from William Heath, 1 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point Febry 1st 1781.
                        
                        Some Days Since the enclosed was handed to me by Mr Perote I have endeavoured through the Officers of the
                            Brigade Cantoond near Mr Perotes to find if any evidence could be obtained that would, lead to a detection of the Persons
                            who killed his Cattle, but upon the Strictest equiry none can be found, Mr Perote tells me all the Cattle he has lost
                            except one were killed before the Present Troops came to this post. He appears to be an honest man and is I believe a
                            Friend to his Country and has Suffered much. I have the honor to be with the greatest respect your Excellencys most
                            obedt Servant
                        
                            W. Heath
                        
                    